DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 34.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference characters “100” and “104” located below the latch member 102 in Figure 4A should be changed to “160” and “162,” respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-5, 7, and 9-19 are objected to because of the following informalities:  
In regards to claim 1, line 7, the word “includes” should be changed to “comprises” so as to correspond to the language in claims 2 and 3, in lines 11, 23, and 27, the phrase “A-axis” should be changed to “axis,” in line 14, the word 
In regards to claim 3, line 4, the phrase “latch member spaced apart” should be changed to “latch member, so as to be spaced apart” so as to clearly relate the location of the cancel lever relative to the primary catch portion, in line 7, a comma should be inserted after the phrase “the second lever arm,” and in line 8, the phrase “the pivot of the cancel lever” should be changed to “a pivoting of the cancel lever.”
In regards to claim 4, line 2, the phrase “A-axis” should be changed to “axis,” and the letter “M” after the word “moment” should be removed since this reference character does not add limitations to the claim.
In regards to claim 5, line 4, the phrase “the closing” should be changed to “a closing.”
In regards to claim 7, lines 2 and 3, the phrase “the second interior cam surface” should be changed to “the exterior cam surface,”
In regards to claim 9, line 3, a comma should be inserted after the phrase “a latched position,” and in line 4, commas should be inserted before and after the phrase “and a first actuated position.”
In regards to claim 10, line 4, the phrase “a second actuated position” should be changed to “a second actuated state,” and in line 5, the word “may” should be changed to “to.”
In regards to claim 11, line 2, the phrase “a vehicle body comprising” should be changed to “a vehicle body, the latching mechanism comprising,” in 
In regards to claim 12, line 1, the phrase “the housing cam surface” should be changed to “the at least one housing cam surface,” in lines 2, 3, and 5, each instance of the phrase “A-axis” should be changed to “axis,” and in line 6, the phrase “the second position” should be changed to “a second position” and the letter “M” after the word “moment” should be removed since this reference character does not add limitations to the claim.
In regards to claim 13, lines 2 and 3, the phrase “the intersection” should be changed to “an intersection.”
In regards to claim 14, lines 4-8, each instance of the phrase “A-axis” should be changed to “axis.”
In regards to claim 16, line 1, a colon should be inserted after the word “comprising,” in line 3, the phrase “a locked position to an unlocked position” should be changed to “the fully latched position to the first actuated position,” in line 4, the word “and” should be inserted between the words “device” and “including,” and in line 5, the phrase “latch member and adjust the latch member” should be changed to “latch member, so as to rotate the latch member.”
In regards to claim 17, line 2, the phrase “a vehicle body comprising” should be changed to “a vehicle body, the latching mechanism comprising,” in lines 6, 23, and 25, each instance of the phrase “A-axis” should be changed to “axis,” in line 9, a comma should be inserted after the phrase “a locked position,” in lines 9 and 10, the phrase “secures the striker to fasten the hood panel” should be changed to “engages the striker of the hood panel,” in line 10, commas should be inserted before and after the phrase “and an unlocked position,” in line 16, the word “through” should be changed to “along,” in line 18, the phrase “the intersection” should be changed to “an intersection,” and lines 26-28 should read as follows: “an actuator cooperating with the device and including a projection to engage the latch member and rotate the latch member from the first position to the second position.”
In regards to claim 18, line 3, the phrase “latch member spaced apart” should be changed to “latch member, so as to be spaced apart” so as to clearly relate the location of the cancel lever relative to the primary catch portion, and in line 7, the phrase “the rotation” should be changed to “a rotation.”
In regards to claim 19, lines 2 and 3, the phrase “A-axis” should be changed to “axis,” and in line 4, the letter “M” after the word “moment” should be removed since this reference character does not add limitations to the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 11, 23, 25, and 27, claim 4, line 2, claim 12, lines 2, 3, and 5, claim 14, lines 4-8, and claim 17, line 6, 23, and 25, it is unclear to what feature of the device the letter “A” in the phrase “A-axis” refers.  Specifically, it is understood from the specification that the letter “A” is a reference character for the axis, and does not provide any defining features to the device, therefore, the letter “A” should be removed.  See claim objections above.
In regards to claim 1, lines 14 and 15, claim 11, lines 7 and 8, and claim 17, lines 16 and 17, it is unclear how the latch side surface 120 extends “through” the first lever arm 116 and the second lever arm 118.  The word “through” suggests that the latch side surface extends into the first and second lever arm, when it is understood from the specification and drawings that the latch side surface extends along the first and second lever arms, and will be examined as such.  See claim objections above.
Claim 1 recites the limitation "the intersection" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim 3
Claim 5 recites the limitation "the closing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 7, it is unclear how the striker engages the “second interior cam surface” of the cancel lever as the striker is moved towards the striker channel, as recited in the claim, when it is understood from the specification and Figure 7A that the striker engages the exterior cam surface of the cancel lever, not the second interior cam surface.  The claim will be examined as understood in light of the specification.  See claim objection above.
In regards to claim 10, line 4, it is unclear how the latching mechanism as a whole can have a single second actuated position, when the latching mechanism includes various components having various positions in the “second actuated position” of the latching mechanism.  The “second actuated position” should be changed to “second actuated state”.  See claim objection above.
In regards to claim 11, lines 18-20, the relationship between the striker “fastening” the hood panel to the vehicle body, as recited in lines 18-20, and the latching mechanism releasably “engaging” the striker of the hood panel to the vehicle body, as recited in lines 1 and 2.  It is understood from the specification that the striker fastening the hood panel to the vehicle body, as recited in lines 18-20, is equivalent to the engaging of the striker causing engaging of the hood panel to the vehicle body, as recited in lines 1 and 2, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
Claim 12
Claim 13 recites the limitation "the intersection" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 16, line 3, the relationship between the “locked position” recited in claim 16 and the “fully latched position” recited in claim 11 is unclear from the claim language, and the relationship between the “unlocked position” recited in claim 16 and the “first actuated position” recited in claim 11 is unclear from the claim language.  It is understood from the specification that the “locked position” of claim 16 is equivalent to the “fully latched position” of claim 11, and that the “unlocked position” of claim 16 is equivalent to the “first actuated position” of claim 11, and will be examined as such.  See claim objection above.
In regards to claim 16, line 5, claim 11 recites that the latch member rotates, and therefore, the relationship between the latch member “adjusting” as recited in claim 16 and the rotation of the latch member of claim 11 is unclear.  It is understood from the specification that the “adjusting” of the latch member of claim 16 is equivalent to the “rotation” of the latch member of claim 11, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 17, lines 9-11, the relationship between the striker “fastening” the hood panel to the vehicle body, as recited in lines 9-11, and the latching mechanism releasably “engaging” the striker of the hood panel to the vehicle body, as recited in lines 1 and 2.  It is understood from the specification that the striker fastening the hood panel to the vehicle body, as recited in lines 9-11, is equivalent to the engaging of the striker causing engaging of the hood panel to the vehicle body, as 
In regards to claim 17, lines 26 and 27, the relationship between the “latch” recited in lines 26 and 27 and the “latch member” recited in the preceding lines of the claim is unclear from the claim language.  It is understood from the specification that the “latch” in lines 26 and 27 is equivalent to the “latch member” in the preceding lines of the claim, and will be examined as such.  See claim objection above.
In regards to claim 17, line 27, the relationship between the “adjusting” of the latch member, as recited in line 27, and the “rotation” of the latch member, as recited in lines 21 and 22, is unclear from the claim language.  It is understood from the specification that the “adjusting” of the latch member is equivalent to the “rotation” of the latch member, and will be examined as such.  The claim should use consistent terminology.  See claim objection above.
In regards to claim 17, lines 27 and 28
Claim 18 recites the limitation "the rotation" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
Claim Rejections - 35 USC § 102
25.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


26.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause (US-2924473).  
27.	In regards to claim 1, Krause discloses a vehicle comprising: a vehicle body defining a compartment (Figure 1); a hood panel adjustably mounted to the vehicle body and configured to selectively cover and uncover the compartment (Figure 1), the hood panel includes a striker 80; and a latching mechanism (Figure 2) releasably engaging the striker, the latching mechanism comprises: a housing 1 secured to the vehicle body (Figure 1), wherein the housing includes a first side (side at reference character 1, Figure 2), an opposing second side (side having components 10 and 30, Figures 2, 3, and 5), and a housing cam surface 5, 6 (as a unit) extending between the first side and second side in a central region of the housing, wherein the housing cam surface defines a striker channel 3 extending along an axis (see Figure 2 below); a latch member 61 pivotally connected to the first side of the housing, the latch member includes a first lever arm 63, a second lever arm 62 extending from the first lever arm at an acute angle (Figure 2), and a latch side surface (surface having the latch cam surface 62a and the 

    PNG
    media_image1.png
    681
    860
    media_image1.png
    Greyscale

28.	In regards to claim 2, Krause discloses a first biasing member 65 operating bi-directionally (operating on the latch member as the latch member rotates in two directions, the first direction from the position in Figure 2 to the position in Figure 3, and the second direction being opposite to the first) and applying a force to selectively preload the latch member to selectively rotate in opposing directions (preloads the latch member such that it is capable of being rotated in the first and second opposing directions discussed above, Col. 3, line 21 – Col. 4, line 9).	
29.	Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 101882745 B1).  Kim et al. discloses a latching mechanism to releasably engage a striker 10 of a hood panel to a vehicle body (Paragraphs 3 and 31 of the .

    PNG
    media_image2.png
    738
    893
    media_image2.png
    Greyscale

Allowable Subject Matter
28.	Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
29.	Claims 3-10 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
29.	The claims were examined with the language set forth in the claim objections above.
30.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 3, 11, and 18.
31.	In regards to claim 3, Krause (US-2924473) fails to disclose a cancel lever pivotally mounted to an end of the second lever arm of the latch member, so as to be spaced apart from the primary catch portion of the latch member, wherein the cancel lever includes a tab extending from the cancel lever; and a second biasing member urging the cancel lever to pivotally rotate in a first rotational direction causing the tab to engage the second lever arm, thus limiting a pivoting of the cancel lever in the first rotational direction.  The examiner can find no motivation to modify the device of Krause without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
32.	In regards to claim 11, Krause (US-2924473) fails to disclose a cancel lever pivotally mounted to an end of the second lever arm of the latch member.  The examiner can find no motivation to modify the device of Krause without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
33.	In regards to claims 11 and 18, Kim et al. (KR 101882745 B1) discloses a cancel lever 160 pivotally mounted to the housing 110.  Kim et al. fails to disclose that the cancel lever is pivotally mounted to an end of a second lever arm 156 of the latch member.  The examiner can find no motivation to modify the device of Kim et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 10, 2021